Citation Nr: 1514537	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder, to include the question of whether a reduction in the rating for that disorder, from 70 to 50 percent, effective March 1, 2010, was proper.

2.  Entitlement to restoration of a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include the question of whether termination of TDIU, effective March 1, 2010, was proper.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO reduced the rating in effect for service-connected generalized anxiety disorder from 70 to 50 percent, effective March 1, 2010, and terminated the Veteran's award of TDIU, effective the same date.  In January 2010, the Veteran filed a notice of disagreement (NOD) wherein he asserted that his generalized anxiety disorder had not improved; but, in fact, had worsened.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Regarding the current characterization of the Veteran's appeal, the Board notes that a claimant is presumed to seek the maximum available benefit for a disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As noted above, in his January 2010 NOD, the Veteran asserted that his generalized anxiety disorder had worsened.  Thus, the Veteran is not only appealing the reduction of the rating for that disorder, and the termination of his award of a TDIU, but is also seeking a higher rating for his disorder, and restoration of TDIU.  As such, the Board has characterized the appeal as encompassing the matters set forth on the title page.

In May 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In June 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record. 

In April 2012, the Veteran submitted medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in September 2013, he granted a power-of-attorney in favor of a private attorney, Sean Kendall, with regard to the claims on appeal.  In March 2014, the undersigned granted the attorney's request for a 60-day abeyance period for submission of additional evidence in support of the claims.  

Subsequently, however, in late March 2014, the private attorney filed a motion to withdraw as the Veteran's representative, at the Veteran's request.  The undersigned granted the motion in May 2014, and the Veteran was notified of his right to obtain a new representative.  By response dated later that month, the Veteran indicated that he wished to represent himself.  As the Veteran has chosen not to appoint another representative, the Board has recognized him as now proceeding pro se in this appeal.

In July 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action (discussed below), the AMC continued to deny the claims (as reflected in a November 2014 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

For the reasons expressed below, the matters on appeal are again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the July 2014 remand was not fully completed.

In the July 2014 remand, the Board noted that it was clear from the evidence that the Veteran had applied for disability benefits from the Social Security Administration (SSA) around 2001 based, at least in part, on psychiatric impairment, and that he had pursued those benefits on appeal through at least 2009.  Because SSA's determinations on the Veteran's claim for disability benefits, and the medical records underlying those determinations, could contain information pertinent to the claims on appeal, the Board instructed the AOJ to make efforts to obtain the records from SSA.

A review of the record reveals that the AOJ contacted SSA in September 2014, and that a response was received later that month.  However, although the cover letter from SSA indicated that the information requested was being provided, the only document attached to SSA's cover letter was a two-page Form SSA-831 EDCS (Disability Determination and Transmittal), dated in January 2009, that contained little more than the Veteran's identifying information.  No copies of SSA's determinations on the Veteran's claim for disability benefits, or the medical records underlying those determinations, was provided.

Significantly, under applicable law, VA must make as many requests as are necessary to obtain records from a Federal department or agency, such as SSA, and may end its efforts to obtain such records only if VA can conclude that the records sought do not exist or that further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014).  Here, the AOJ's efforts have consisted of a single request, with no followup, and there is nothing in the record to demonstrate that the records sought do not exist (e.g., because they have been destroyed) or that further efforts to obtain the records would otherwise be futile.  Under the circumstances, the Board cannot conclude that reasonable efforts to obtain the records have been exhausted; hence, further development is required.

In addition, the Board notes that the Veteran was last examined for VA compensation purposes in December 2010.  Since that time, he has advanced argument to the effect that he is entitled to a higher rating for his disability, and that he is unemployable, as a result of ongoing or increasing psychiatric symptomatology.  In light of the Veteran's allegations, and the fact that it has now been more than four years since he was last examined, the Board finds that a new examination, to obtain more contemporaneous medical findings, is needed to fairly evaluate the Veteran's claims.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for an increased rating for generalized anxiety disorder, and/or his claim for a TDIU.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id. 

Prior to arranging further examination, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, private (non-VA) medical records, including copies of any relevant records from Dr. Adam Sedlock, who reportedly began treating the Veteran for psychiatric issues in August 2014.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from SSA a copy of its determinations on the Veteran's claim for disability benefits, as well as copies of all medical records underlying those determinations.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  If any of the records sought cannot be obtained, a formal finding of unavailability should be made.

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, including copies of any relevant records from Dr. Adam Sedlock, who reportedly began treating the Veteran for psychiatric issues in August 2014.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-to include copies of any relevant records from Dr. Sedlock-following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's generalized anxiety disorder, and an explanation of what the score means.

The examiner should also describe the functional effects of the Veteran's generalized anxiety disorder on his activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication of the claims) and legal authority (to include, with respect to the matter of a higher rating for generalized anxiety disorder, whether "staged" rating of the Veteran's disability, pursuant to Hart (cited above), is appropriate).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

